 Case 7:16-cv-00108-O Document 194 Filed 04/15/21               Page 1 of 1 PageID 4959



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

 FRANCISCAN ALLIANCE, INC. et al.,             §
                                               §
        Plaintiffs,                            §
                                               §
 v.                                            §    Civil Action No. 7:16-cv-00108-O
                                               §
 XAVIER BECERRA, Secretary of the              §
 United States Department of Health and        §
 Human Services; and UNITED STATES             §
 DEPARTMENT OF HEALTH AND                      §
 HUMAN SERVICES,                               §
                                               §
        Defendants.                            §

                                           ORDER

       On April 15, 2021, the Fifth Circuit remanded this case for further proceedings.

Accordingly, the Court DIRECTS the parties to file a joint status report on or before April 22,

2021, detailing how they believe the case should proceed.

       SO ORDERED on this 15th day of April, 2021.

                                                       _____________________________________
                                                       Reed O’Connor
                                                       UNITED STATES DISTRICT JUDGE




                                               1
